Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 6/3/21. Amended Claims 5, 6, 9, and 10 are pending.   	Regarding the 112 rejections, these have been overcome by the claim amendments.
Regarding the prior art rejection, this has been overcome the amendment to incorporate the subject matter of previously indicated allowable claim 8 into currently pending Claim 5.

Response to Arguments
Regarding the prior drawing objections, applicant argues (p. 7-8) “In this regard, Applicants respectfully note that each of the Examiner-identified rectangular boxes in Figures 6 and 7a is labeled. That is, each of the Examiner-identified rectangular boxes is provided with (or labeled with) a respective reference number, and each of these respective reference numbers are discussed in the specification. Applicants respectfully submit that a "labeled representation" does not specifically require a word or text label, as the Examiner appears to assert. Applicants respectfully submit that a numerical label is an adequate labeled representation. For at least these reasons, Applicants respectfully traverse the drawing objection for purportedly including unlabeled rectangular boxes.” Applicant’s arguments have been fully considered but are not persuasive. As noted by applicant, 37 C.F.R. 1.83(a) states in part “(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the 
See also MPEP 608.02 V quoting 37 C.F.R. 1.84 Standards for drawings:
(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.

See also MPEP 608.02 IX: 
37 CFR 1.84(n) indicates that graphic drawing symbols and other labeled representations may be used for conventional elements where appropriate, subject to approval by the Office.
…
Symbols with unclear meanings should be labeled for clarification. 

Contrast with the discussion of reference characters for example at 608.02 V quoting 37 C.F.R. 1.84(p). While in the instant application the blank boxes in Figs. 6 and 7a are designated with reference characters 16, 165, and 166, the boxes themselves remain blank and unlabeled. MPEP 608.02(b) contains form paragraph 6.22 which was used in the prior office action and is reiterated in this office action.

Drawings
The drawings are objected to because the unlabeled rectangular boxes (16, 165, 166 in Figs. 6, 7a) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Allowable Subject Matter
Claims 5, 6, 9, and 10 allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawing objections identified above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

                                                                                                               

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/THOMAS E LAZO/Primary Examiner, Art Unit 3745